


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

CONVERTIBLE SECURED PROMISSORY NOTE AND LOAN AGREEMENT

 

April 9, 2012




FOR  VALUE  RECEIVED,  GREEN  POLKADOT  BOX  INCORPORATED,  a




Nevada corporation whose address is 629 East Quality Drive, Suite 103, American
Fork,

Utah 84003 (the “Company”), promises to pay to WILLIAM ROBERTS, whose address is
6529 79th Place, Cabin John, Maryland 20818, or his registered assigns (the
“Holder”), and the parties agree as hereinafter set forth:




Section 1. Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (i) capitalized terms not otherwise defined
herein shall have the meanings set forth herein, and (ii) the following terms
shall have the following meanings:




1.1      “Account” shall mean the Company’s bank account as follows:




Bank:

Central Bank




Bank Address:

1 North Main, Spanish Fork, UT 84660

ABA Number:

124300327

Account Name:

The Green Polkadot Box

Account Number:    61124723




1.2 “Bankruptcy Event ” means any of the following events: (a) the Company or
any Significant Subsidiary (as such term is defined in Rule 1 -02(w) of
Regulation S-X) thereof commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Company or any Significant




Subsidiary  thereof,  (b)  there  is  commenced  against  the  Company  or  any
 Significant




Subsidiary thereof any such case or proceeding that is not dismissed within 60
days after commencement, (c) the Company or any Significant Subsidiary thereof
is adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) the Company or any
Significant Subsidiary thereof suffers any appointment of any custodian or the
like for it or any substantial part of its property that is not discharged or
stayed within 60 calendar days after such appointment, (e) the Company or any
Significant Subsidiary thereof makes a general assignment for the benefit of
creditors, (f) the Company or any Significant Subsidiary thereof calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts or (g) the Company or any Significant




 

Page 1 of 8





--------------------------------------------------------------------------------

 




Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.




1.3

“Business Day”   means any day except any Saturday, any Sunday, any day which is
a federal legal holiday in the United States or any day on which banking
institutions in the State of Utah are authorized or required by law or other
governmental action to close.




1.4

“Conversion Price”   means the Public Stock Price less a discount equal to 25%
of the Public Stock Price.




1.5

“Interest” shall mean the sum accruing on the Principal at the rate of 12% per
annum as more fully set forth in Section 3 below.

 

1.6

“Issue Date” means the date of the first issuance of the Note set forth on the
cover page of this Note, regardless of any transfers of the Note and regardless
of the number of instruments which may be issued to evidence such Note.




1.7

“Maturity Date” shall mean April 9, 2014.

 

1.8

“Notice of Conversion” means the written notice sent to the Company by the
Holder pursuant to which the Holder notifies the Company that he desires to
convert all or any portion of the Principal of or accrued but unpaid Interest on
this Notice into shares of Common Stock of the Company.




1.9

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.




1.10

“Principal”  shall  mean  the  total  of  advances  by  the  Holder  to  the




Company, wired to the Account in accordance with the following schedule:




Principal Advance

Date of Advance

$

300,000.00

April 9, 2012

$

50,000.00

(determined as set forth in Section 2 below)

$

50,000.00

(determined as set forth in Section 2 below)

$

50,000.00

(determined as set forth in Section 2 below)

$

50,000.00

(determined as set forth in Section 2 below)

$

500,000.00

 




 

1.11

“Public  Stock  Price”  means  the  average  closing  price  of  the  Company’s
Common Stock for the 10 Business Days immediately prior to the date of the
Notice of Conversion sent by the Holder to the Company in accordance with the
terms of this Note.




 

Page 2 of 8





--------------------------------------------------------------------------------

 

 

1.12

“Securities Act”  means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.




 

Section 2. Loan Advances by the Holder. The parties acknowledge that the Holder
has advanced the Principal sum of $300,000.00 as of the date of this Note. The
Holder agrees to advance additional amounts to the Company under the terms of
this Note in increments of $50,000.00 upon 10 Business Days’ written notice from
the Company




(“Additional Advances”) up to a maximum of $500,000.00 in Principal ($200,000.00
in Additional Advances”). Interest on such Additional Advances shall accrue from
the date such Additional Advances are wired to the Company by the Holder. The
parties agree to memorialize such Additional Advance by amendment of the
schedule set forth in Section 1.9 above.




Section 3.      Interest.

 

3.1

Accrual and Payment of Interest. Interest on the aggregate unconverted and then
outstanding principal amount of this Note shall accrue and be payable at 12% per
annum (“Interest”) on the Principal from the date of this Note as to the initial
advance of $300,000.00 in Principal and on any additional Principal from the
date of any Additional Advances. Except as otherwise set forth herein, Interest
shall be payable on the aggregate unconverted and then outstanding Principal
amount of this Note in arrears on the first Business Day of each month
commencing on May 1, 2012 for the previous calendar month.




 

3.2

Interest Calculations. Interest shall be calculated on the basis of a 360-day
year, consisting of twelve 30 calendar day periods, and shall accrue daily
commencing on the Issue Date until payment in full of the outstanding principal,
together with all accrued and unpaid Interest, and other amounts which may
become due hereunder, has been made. Interest shall cease to accrue with respect
to any principal amount converted. Interest hereunder will be paid to the Person
in whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note (the “Note Register”).




 

Section 4.      Maturity.

 

4.1

Payment at Maturity. The Company agrees to pay the total Principal advanced, as
set forth in Section 1.9 above on (the Maturity Date or such earlier date as
this Note is required or permitted to be repaid as provided hereunder, and to
pay any accrued but unpaid Interest to the Holder in accordance with the
provisions hereof.

 




4.2

Demand to Accelerate. The Maturity Date of this Note may be advanced on demand
by the Holder by giving the Company 90 days’ written notice, at which time all
Principal and accrued but unpaid Interest shall be due and payable (the “Demand
Maturity Date”).










Page 3 of 8





--------------------------------------------------------------------------------

 

 

4.3 Prepayment. The Company may prepay all or any portion of this Note prior to
the Maturity Date; however, if the Company elects to pre-pay this Note prior to
the Maturity Date, other than on a Demand Maturity Date, the Company agrees to
pay Interest calculated through the Maturity Date. In the event of a Demand
Maturity Date, the Company shall pay only the Interest accrued through such
Demand Maturity Date.

 




Section 5.      Registration of Transfers and Exchanges.




5.1 Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder upon surrendering the same. No service charge will be payable for
such registration of transfer or exchange.




5.2

Investment Representations. This Holder represents and warrants that he is an
“accredited investor,” as that term is defined in Regulation D promulgated under
the Securities Act.

 

5.3

Reliance on Note Register. Prior to due presentment for transfer to the Company
of this Note, the Company and any agent of the Company may treat the Person in
whose name this Note is duly registered on the Note Register as the owner hereof
for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note is overdue, and neither the Company nor any
such agent shall be affected by notice to the contrary.

 




Section 6.      Security.  This  Note  is  secured  as  set  forth  in  that
 certain  Security




Agreement entered into simultaneously with this Note, a copy of which is
attached hereto and incorporated herein by the reference as Exhibit “A” (the
“Security Agreement”).




 

Section 7.      Conversion of Note. Any portion of the Principle of this Note
and any portion of the accrued but unpaid Interest on this Note are convertible
into shares of




Common Stock (the “Conversion Shares”) of the Company at any time prior to the
Maturity Date, at the sole option of the Holder upon delivery of written notice
(the “Conversion Notice”) by the Holder to the Company. The Conversion Notice
shall state the amount of Principal and Interest the Holder desires to convert.
The number of




Conversion Shares issuable to the Holder shall be the total of the Principal and
Interest to be converted, as stated in the Conversion Notice, divided by the
Conversion Price.




 

Section 8.      Events of Default.




8.1 “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):




(i) a default in the payment of the principal amount of this Note or any accrued
Interest on this Note, as and when the same shall become due and payable
(whether on the Maturity Date or by acceleration or otherwise) which default is
not cured within five Business Days following such due date;




Page 4 of 8





--------------------------------------------------------------------------------

 




(ii) the Company shall fail to observe or perform any other covenant or
agreement contained in this Note or the Security Agreement, which failure is not
cured, if possible to cure, within 20 Business Days after notice of such failure
sent by the Holder or by any other Holder to the Company; or




(iii) the Company shall be subject to a Bankruptcy Event.




8.2

Remedies Upon Event of Default. Upon the occurrence of an Event of Default
referred to in Section 8.1(i) and (ii), the Holder, by 10 Business Days’ notice
in writing given to the Company (during which time, the Company may cure such
Event of Default), may declare the entire principal amount then outstanding of,
and accrued Interest on, this Note to be due and payable immediately, and upon
any such declaration the same shall become and be due and payable immediately,
without presentation, demand, protest, or other formalities of any kind, all of
which are expressly waived by the Borrower. Upon the occurrence of an Event of
Default referred to in Section 8.1(iii), the principal amount then outstanding
of, and the accrued Interest on, this Note shall automatically become
immediately due and payable without presentment, demand, protest, or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.




Section 9.      Miscellaneous.




9.1 Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be in writing and delivered personally,
by e-mail or facsimile transmission as set forth on the signature page hereof,
or sent by a nationally recognized overnight courier service, addressed to the
Company, at the address set forth above, or such other facsimile number, e-mail
address, or mailing address as the Company may specify for such purposes by
notice to the Holder delivered in accordance with this Section 9.1. Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile or e-mail
transmission, or sent by a nationally recognized overnight courier service
addressed to the Holder at the facsimile number or e-mail address set forth on
the signature page hereof or at address of the




Holder set forth in the introductory paragraph of this Note above. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile or e-mail transmission at the facsimile number or
e-mail address set forth on the signature page hereof prior to 5:30 p.m. (Utah
time) on any date, (ii) the next




Business Day after the date of transmission, if such notice or communication is
delivered via facsimile or e-mail transmission at the facsimile number or e-mail
address set forth on the signature page hereof hereto on a day that is not a
Business Day or later than 5:30 p.m. (Utah time) on any Business Day, (iii) the
second Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or




(iv) upon actual receipt by the party to whom such notice is required to be
given.








Page 5 of 8





--------------------------------------------------------------------------------

 

 



9.2

Absolute Obligation. Except as expressly provided herein, no provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of and accrued Interest, as applicable, on
this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct debt obligation of the Company.

 




9.3

Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

 




9.4

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of Utah, without regard to the
principles of conflict of laws thereof. Each party agrees that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by any of this Note (whether brought against a party
hereto or his or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the Salt Lake City, Utah (the “Utah Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the Utah Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such Utah Courts, or
such Utah




Courts are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.




9.5

Waiver and Amendments. Any waiver by the Company or the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion. Any waiver by the Company or the




Holder must be in writing. This Note may be modified or amended or the
provisions hereof waived with the written consent of the Company and Holders of
a majority in principal amount of the then outstanding Notes.





Page 6 of 8





--------------------------------------------------------------------------------

 

 

9.6 Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any Interest or other amount deemed Interest due hereunder violates the
applicable law governing usury, the applicable rate of Interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or Interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such as though no such law has
been enacted.




9.7 Next Business Day . Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 




9.8 Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.




 

10. Right of First Refusal. During the period from the date hereof until such
time as this Note is repaid in full, the Company grants to the Holder the right
of first refusal on any new extraordinary financing opportunities offered by the
Company (“New Financing”). In such case, the Company will notify the Holder in
writing of the proposed terms of any New Financing and the Holder will have
three Business Days to accept the terms set forth in the notice. If the Holder
does not reply within three Business Days from the notice, the Holder will be
deemed to have waived his right to participate in the New Financing that was the
subject of the notice.

 

 

 

 

(The remainder of this page is intentionally blank; the signature page follows.)





















































Page 7 of 8





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Holder have executed this Note as of
April 9, 2012.

 

 




THE COMPANY:

THE HOLDER:

GREEN POLKADOT BOX

 

 

INCORPORATED

 

 

   

By:   /s/ Rod A. Smith

/s/ William Roberts

 

Rod A. Smith, President

WILLIAM ROBERTS

Fax Number:

Fax Number:

E-Mail Address:

 

 

E-Mail Address:

 











































Page 8 of 8








--------------------------------------------------------------------------------